DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2018/0131235) in view of Jung et al. (US 2016/0308397)

Re Claim 1; Inoue discloses a wireless power transmitter configured to transmit wireless power, the wireless power transmitter comprising: 
a primary coil array (201) configured to transmit wireless power to a wireless power receiver (Rx) through magnetic coupling formed with a secondary coil installed in the wireless power receiver wherein the primary coil array comprises a plurality of primary coils (202A-202C Fig. 2); 
a power converter (204) configured to be connected electrically to the primary coil array and form the magnetic coupling; (Fig. 2) and 
a communication & control unit (206, par 0048) configured to 
perform an analog ping for the plurality of primary coils par (0013, 0014), 
perform a digital ping for each of primary coils of a primary coil set among the plurality of coil based on the analog ping, (par 0013, 0014, 0064 In a case in which the power supply apparatus RX conforms to one of multiple methods (standards), with conventional techniques, there is a need to send digital pings that conform to the respective methods, and the transmission coil is selected based on the response results.)
receive, from the receiver, a signal strength packet for the primary coil set and select a single coil based on the signal strength packet. (Par 0013, 14 0058, 0064 par 0058 explains the definition of the optimum transmission coil 202)
Inoue does not necessarily disclose select a new primary coil set based on the signal strength packet.
However, in an analogous art, Jung discloses select a new primary coil set based on the signal strength packet. (Par 0329- 0333).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have selected a plurality of coils based on the signal strength packet in order to provide optimum amount of power the load so that the load operates effectively. 


Re Claim 4; Inoue discloses wherein, communicator & controller performs the digital ping to each of a plurality of coil combinations, which include each of the primary coil set, formed from the primary coil set, and receives the signal strength packet for each of the plurality of coil combinations. (par 0014, 0058 explains the definition of the optimum transmission coil 202)

Re Claim 5; Inoue discloses wherein the new set comprises dual coils, the dual coils include at least one main coil for in-band communication and at least one adjacent coil for transmission of power. (Par 0058 explains the definition of the optimum transmission coil 202)

Re Claim 6; Inoue discloses a method for transmitting wireless power by a wireless power transmitter (201) including a plurality of primary coils (202a-c) configured to form magnetic coupling with secondary coils installed in a wireless power receiver, the method comprising: (Fig. 2)
perform an analog ping for the plurality of primary coils
performing a digital ping for each of the primary coils in a primary coil set among the plurality of primary coils based on the analog ping; (par 0064 In a case in which the power supply apparatus RX conforms to one of multiple methods (standards), with conventional techniques, there is a need to send digital pings that conform to the respective methods, and the transmission coil is selected based on the response results.)
receive, from the receiver, a signal strength packet for the primary coil set and select a single coil based on the signal strength packet. (Par 0013, 14 0058, 0064 par 0058 explains the definition of the optimum transmission coil 202)
Inoue does not necessarily disclose select a new primary coil set based on the signal strength packet.
However, in an analogous art, Jung discloses select a new primary coil set based on the signal strength packet. (Par 0329- 0333).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have selected a plurality of coils based on the signal strength packet in order to provide optimum amount of power the load so that the load operates effectively. 


Re Claim 9; Inoue discloses further comprising performing the digital ping to each of a plurality of coil combinations, which include each of the primary coils in the primary coil set, formed from the primary coil set, and receiving the signal strength packet for each of the plurality of coil combinations. (Par 0014, 0058 explains the definition of the optimum transmission coil 202)

Re Claim 10; Inoue discloses wherein the new set comprises dual coils, the dual coils include at least one main coil for in-band communication and at least one adjacent coil for transmission of power. (Par 0058 explains the definition of the optimum transmission coil 202).

Response to Arguments
Applicant’s arguments with respect to claim(s)1, 4-6, 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20180152051) Fig. 2 also discloses sending a transmitting analog ping phase and then digital ping phase. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
09/09/2022
Primary Examiner, Art Unit 2836